Citation Nr: 9921491	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-48 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed as a rash.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals, excision of 
cyst on the left ear.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for a disability manifested 
by chest pain.

6.  Entitlement to service connection for a psychiatric disorder.

7.  Entitlement to service connection for a hernia.

8.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from June 1980 to September 
1982.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO in San Juan, Puerto Rico presently has 
jurisdiction over this appeal.

The appellant testified before the undersigned Member of the 
Board at a hearing held at the San Juan-RO on March 10, 1999.  A 
transcript of that hearing has been associated with the record on 
appeal.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare this 
case for appellate review, the Board finds that a remand is in 
order.

The Board notes that additional medical records, not currently 
associated with the record on appeal, may be pertinent to the 
proper adjudication of the appellant's claims.  Specifically, at 
his hearing before the undersigned Board Member in March 1999, 
the appellant testified that he had been at the Christ's Hospital 
in Jersey City, New Jersey, in the late 1980s for a hernia 
operation, and that he was seen for psychiatric treatment at a VA 
medical facility in Puerto Rico the day before his March 10, 1999 
hearing, with additional treatment scheduled the next month.  
Further, the appellant testified that he was considered disabled 
by the Social Security Administration (SSA) for all of his 
claimed disabilities.  Of record is an award notice reflecting 
that he was considered disabled by the SSA.  In light of the 
appellant's testimony, there appears to be additional medical 
records available.

The requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case.  Decisions of the 
Board must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
sec. 5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  The 
section 5103(a) assistance obligation is particularly applicable 
to records which are known to be in the possession of the Federal 
Government, such as VA and SSA records.  See Counts v. Brown, 6 
Vet. App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 136, 
140 (1993).

In light of the above, the Board believes that it would be useful 
to determine the exact nature and etiology of the claimed 
disorders.  On remand, the RO should have the appellant examined 
for compensation purposes to address the nature and etiology of 
each disorder for which service connection is claimed based on 
the entire evidentiary record.

Accordingly, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from that 
agency which pertain to an award of 
disability benefits to the appellant.  The 
Board is particularly interested in 
obtaining the medical records which 
correspond to the award of disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, hearing 
transcripts, if applicable, and all medical 
records relied upon concerning 
claims/appeals filed by the appellant for 
SSA benefits.  The RO should proceed with 
all reasonable follow-up referrals that may 
be indicated by the inquiry.  All attempts 
to obtain records which are ultimately 
unsuccessful should be documented in the 
claims folder.

2.  The RO should contact the appellant and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him since his 
discharge from active duty service in 
September 1982.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established procedure.  
Specifically, it is requested that the RO 
contact the VA hospital in Puerto Rico for 
the purposes of obtaining all medical 
records pertaining to the appellant.  With 
respect to any non-VA health care providers 
identified by the appellant (other than the 
SSA medical evaluators), the RO should 
request his authorization to release any 
indicated private medical records.  The 
Board is particularly interested in any 
records from the Christ's Hospital in 
Jersey City, NJ, dated in the late 1980s.  
Upon receipt of his signed authorization(s) 
for such records, the RO should attempt to 
obtain copies of treatment records 
identified by the appellant.  All treatment 
records obtained as a result of this 
inquiry should be associated with the 
claims folder.

3.  Upon completion of the above-described 
development, the RO should schedule the 
appellant for appropriate VA examinations 
for the purpose of addressing the nature 
and etiology of the disabilities for which 
service connection is being sought. The RO 
should forward the entire claims file along 
with a copy of this remand to the examining 
physician(s), in order to evaluate the 
appellant's present condition relative to 
the claimed skin rash, headaches, left ear 
cyst excision residuals, seizure disorder, 
chest pain complaints, psychiatric 
disorder, hernia disorder, and respiratory 
disorder.  The examiner(s) should review 
all the medical data available and discuss 
the pertinent medical history related to 
each of the disabilities claimed.  An 
opinion should be expressed as to the 
approximate date of onset of each disorder 
that is diagnosed based on the medical 
evidence on file.  The examiner(s) should 
also discuss any affirmative evidence that 
would indicate that the appellant is not 
suffering from one or more of the claimed 
disorders.  If an examiner determines that 
additional examinations are necessary to 
properly respond to the specific opinions 
requested, such examinations should be 
promptly scheduled and conducted, and the 
RO must ensure that any reports generated 
therefrom are associated with the claims 
folder.  All medical opinions must be based 
on a thorough and careful review of all the 
evidence contained in the claims folder.

4.  The appellant must be given adequate 
notice of any requested examinations.  If 
he fails to report for an examination, this 
fact should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. Specific 
attention is directed to the examination 
reports to ensure that they are in 
compliance with the directives of this 
REMAND.  If any report is deficient in any 
manner, it must be returned to the author 
for corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including all 
additional medical evidence obtained by the 
RO pursuant to this remand.  In 
adjudicating the claims the RO should take 
into consideration all applicable legal 
provisions and should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  
38 U.S.C.A. § 5107(b).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

7.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109, 112 (1995); and Kutscherousky v. 
West, No. 98-2267 (U.S. Vet. App. May 4, 
1999).  He is further advised that he 
should assist the RO in the development of 
his claims, and that failure to cooperate 
or to report for any scheduled examination 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1998) and Wood 
v. Derwinski, 1 Vet. App. 191, 193 (1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


